2 F.3d 1149
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willard Russell MEADOWS (Bailey), Appellant,Patty Bailey COLLINS;  Ella Bailey;  Carolyn Bailey Cryner;Ruby C. Bailey;  Juanita M. Bailey Cumbee;  Teddy R. Bailey;James E. Bailey;  Edna V. Bailey Price;  Sandy G. Bailey,Plaintiffs-Appellants,andLinda Bailey COLLINS, Plaintiff,v.MARY MOODY NORTHEN, INC., Defendant-Appellee.
No. 93-1437.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 9, 1993.Decided:  August 13, 1993.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-92-676-R)
Willard Russell Meadows, Patty Bailey Collins, Ella Bailey, Carolyn Bailey Cryner, Ruby C. Bailey, Juanita M. Bailey Cumbee, Teddy R. Bailey, James E. Bailey, Edna V. Bailey Price, Sandy G. Bailey, Appellants Pro Se.
Catherine Currin Hammond, McGuire, Woods, Battle & Boothe, Richmond, Virginia, for Appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Appellants filed this civil action in federal district court against Mary Moody Northen, Inc., a Texas charitable foundation, contesting title to land in Virginia and a decision of the Virginia Supreme Court in favor of the foundation.  Our review of the record, and the district court's opinion and orders granting the Defendant's motion to dismiss and denying reconsideration, discloses no abuse of discretion and that this appeal is without merit.  A decision of a state's highest court may not be appealed to the federal district court.  28 U.S.C. Sec. 1257(a) (1988);  Olivares v. Martin, 555 F.2d 1192, 1196 (5th Cir. 1977).  Accordingly, we affirm on the reasoning of the district court.*  Collins v. Mary Moody Northen, Inc., No. CA-92-676-R (W.D. Va.  Feb. 4, 1993;  Feb. 11, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We also deny Appellants' motion for a stay, which they labeled a "Motion To Suspend Action."